In a hybrid action, inter alia, for a judgment declaring that the plaintiff is the owner of 50% of the outstanding shares of the defendant Fast Enterprises, Ltd., and a proceeding pursuant to Business Corporation Law § 1104-a for the dissolution of Fast Enterprises, Ltd., the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Pitts, J.), dated March 22, 2004, as denied that branch of his motion which was pursuant to CPLR 5015 (a) (1) to vacate a prior order of the same court dated August 19, 2002 granting the defendants’ unopposed motion for summary judgment dismissing the complaint.
Ordered that the appeal from the order dated March 22, 2004 is dismissed, without costs or disbursements, as that order was superseded by an order of the same court dated July 26, 2004 made upon reargument (see Yurteri v Artukmac, 28 AD3d 545 [2006] [decided herewith]). Prudenti, P.J., Krausman, Mastro and Fisher, JJ., concur.